Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 1 of 9 PageID #: 197




 UNITED STATES DISTRICT COURT                        NOT FOR PUBLICATION
 EASTERN DISTRICT OF NEW YORK

 JOHN TRUCKENBRODT, individually                  MEMORANDUM AND ORDER
 and on behalf of all others similarly
 situated,

                            Plaintiff,               2:19-cv-2870 (ERK) (SMG)
              – against –

 THE CBE GROUP, INC.,

                            Defendant.


 KORMAN, J.:

       Plaintiff John Truckenbrodt owes a debt that has been referred for collection

 to Defendant CBE Group. On May 21, 2018, Defendant mailed Plaintiff a letter

 seeking payment. The letter contained the following statement:

       Unless you notify this office within thirty (30) days after receiving this notice
       that you dispute the validity of this debt or any portion thereof, this office will
       assume this debt is valid. If you notify this office in writing within thirty (30)
       days after receiving this notice, that you dispute the validity of this debt or
       any portion thereof, this office will obtain verification of the debt or obtain a
       copy of a judgment and mail you a copy of such judgment or verification. If
       you request this office in writing within thirty (30) days after receiving this
       notice, this office will provide you with the name and address of the original
       creditor if different from the current creditor.

 Directly underneath that statement, the letter said: “The CBE Group, Inc. mailing

 address PO Box 2547, Waterloo, IA 50704-2547.” The letter also contained a

 detachable payment slip at the bottom of the page with a pre-printed address to the

 “Payment Processing Center” at PO Box 2068, Waterloo, IA 50704-2068.

                                            1
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 2 of 9 PageID #: 198




       Plaintiff argues that these multiple addresses listed on the letter—along with

 a street address for the CBE Group at the top left of the letter—violated the Fair Debt

 Collection Practices Act (“FDCPA”) by making it unclear to which address he

 should write if he disputed the debt.

                             STANDARD OF REVIEW

       Summary judgment may be granted only “if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to judgment as

 a matter of law.” FED. R. CIV. P. 56(a). “In determining whether there is a genuine

 dispute as to a material fact, [I] resolve all ambiguities and draw all inferences in

 favor of the non-moving party.” Vincent v. The Money Store, 736 F.3d 88, 96 (2d

 Cir. 2013) (internal citation omitted).

                                    DISCUSSION

       I.     Plaintiff Lacks Article III Standing

       Federal courts have jurisdiction only if a plaintiff has Article III standing. The

 plaintiff must have “(1) suffered an injury in fact, (2) that is fairly traceable to the

 challenged conduct of the defendant, and (3) that is likely to be redressed by a

 favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

       For a plaintiff to suffer an injury in fact, he must show the invasion of a legally

 protected interest that is “concrete and particularized,” namely that the harm is “de

 facto” and affects the plaintiff in a “personal and individual way.” Id. at 1548. To

                                            2
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 3 of 9 PageID #: 199




 satisfy the concreteness requirement, it is ordinarily not enough for the plaintiff to

 “allege a bare procedural violation,” id. at 1549, although when Congress “confers

 a procedural right in order to protect a concrete interest, a violation of the procedure

 may demonstrate a sufficient risk of real harm to the underlying interest to establish

 concrete injury without need to allege any additional harm beyond the one Congress

 has identified.” Strubel v. Comenity Bank, 842 F.3d 181, 189 (2d Cir. 2016) (internal

 quotation omitted). The Second Circuit has held that the FDCPA provision at issue

 here, which prohibits the use of false, deceptive or misleading statements to collect

 a debt, “protect[s] an individual’s concrete interests, so that an alleged violation of

 [that] provision[] satisfies the injury-in-fact requirement of Article III.” Cohen v.

 Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 81 (2d Cir. 2018) (citing 15 U.S.C. §

 1692e).

       The issue in this case, however, is not whether the FDCPA establishes a

 sufficiently concrete Article III injury for a plaintiff potentially misled by a letter

 with multiple addresses. It is instead whether a plaintiff who never saw the letter

 causing the purported harm has personally suffered an injury-in-fact. He has not.

 Article III requires “not only the existence of a legally cognizable injury, but also

 that the plaintiff [himself] be among the injured.” Keepers, Inc. v. City of Milford,

 807 F.3d 24, 42 (2d Cir. 2015) (internal quotation omitted).




                                            3
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 4 of 9 PageID #: 200




        Here, Plaintiff testified at his March 11, 2020 deposition that he had first seen

 the letter “the other day” while preparing for the deposition, Pl. Dep. at 50:8–19,

 52:24–53:4, or at most “a couple weeks ago,” id. at 66:6–13. To establish Article

 III standing, however, the plaintiff must have “the requisite stake in the outcome

 when the suit was filed,” which in Plaintiff’s case was close to a year earlier. Carter

 v. HealthPort Techs., LLC, 822 F.3d 47, 56 (2d Cir. 2016) (quoting Davis v. FEC,

 554 U.S. 724, 734 (2008)); see also Friends of the Earth, Inc v. Laidlaw Env’t Servs.,

 Inc., 528 U.S. 167, 180 (2000) (“[W]e have an obligation to assure ourselves that

 [plaintiff] had Article III standing at the outset of the litigation.”).

        Plaintiff argues that his deposition testimony should be disregarded because

 he was “nervous and it made it hard to remember certain things,” and that he

 “thought the lawyer who was asking the questions was trying to trick me into

 answering questions I didn’t understand.” Pl. Decl. ¶ 14. His declaration claims

 that he saw the letter prior to the filing of this lawsuit, contradicting his deposition

 testimony. Id. at ¶¶ 6–7, 12. “However, a party may not create an issue of fact by

 submitting an affidavit in opposition to a summary judgment motion that, by

 omission or addition, contradicts the affiant’s previous deposition testimony.”

 Hayes v. N.Y.C. Dep’t of Corrs., 84 F.3d 614, 619 (2d Cir. 1996). That is because

 “a deposition of a witness, subject to cross-examination, is generally more reliable

 than an affidavit submitted to oppose a summary judgment motion.” Id. I therefore

                                              4
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 5 of 9 PageID #: 201




 disregard Plaintiff’s declaration to the extent it contradicts his deposition testimony.

 See In re Fosamax Prods. Liab. Litig., 707 F.3d 189, 193–94 (2d Cir. 2013).

       Because Plaintiff conceded that he had not seen the letter he challenges as

 misleading before he filed suit, he lacks standing because the letter could not have

 affected him “in a personal and individual way.” Strubel, 842 F.3d at 191 (internal

 quotation omitted). See, e.g., Tourgeman v. Nelson & Kennard, 735 F. App’x 340,

 341 (9th Cir. 2018) (finding lack of standing from receipt of letter because plaintiff’s

 “ability to respond to the collection letters was never undermined because he never

 saw them”); Sevela v. Kozeny & McCubbin, L.C., 2020 WL 469970, at *2 (D. Neb.

 Jan. 28, 2020) (“any claim based on [plaintiff’s] rights fails to satisfy Article III

 because [plaintiff] never saw . . . the challenged letter and thus suffered no injury in

 fact”); cf. Remington v. Fin. Recovery Servs., 2017 WL 1014994, at *2 (D. Conn.

 Mar. 15, 2017) (concluding that plaintiff had standing because “a fair import of the

 complaint is that plaintiff read the letter and felt harmed by it”).

       This is not a case in which the addition or omission of information has even

 potentially frustrated a plaintiff’s ability to pursue his rights. See Cohen, 897 F.3d

 at 81–82 (holding that plaintiff had standing because defendant’s misrepresentation

 in foreclosure complaint “might have deprived [him] of information relevant to the

 debt prompting the foreclosure proceeding”). Nor is it a case where an unread

 communication has caused some other injury, such as tying up a consumer’s fax line.

                                            5
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 6 of 9 PageID #: 202




 See Palm Beach Golf Ctr.-Boca, Inc. v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245,

 1250–51 (11th Cir. 2015). The only harm Plaintiff has alleged is that the challenged

 letter is misleading, but since he testified that he had not read the letter at the time

 he filed this lawsuit, Plaintiff lacks Article III standing.1

       II.     The Debt Collection Letter Is Not Misleading

       Plaintiff’s claim would also fail on the merits. He alleges that the letter

 described above violated the FDCPA’s prohibition on the use of “any false,

 deceptive, or misleading representation or means in connection with the collection

 of any debt,” because it was unclear to which address a consumer should write if he

 disputed the debt. 15 U.S.C. § 1692e; see also id. § 1692e(10) (making it unlawful

 to use “any false representation or deceptive means to collect or attempt to collect

 any debt”).

       In assessing whether the letter was false, deceptive or misleading under the

 FDCPA, I must view it “from the perspective of the objective least sophisticated

 consumer.” Eades v. Kennedy, PC Law Offs., 799 F.3d 161, 173 (2d Cir. 2015)

 (internal quotation omitted). The least sophisticated consumer standard is “designed

 to protect all consumers, the gullible as well as the shrewd.” Ellis v. Solomon &


 1
       One might then wonder how Plaintiff came to file suit. Plaintiff testified that
       his wife knew about the letter and the litigation, so perhaps she had read it.
       Pl. Dep. at 54:20–55:6. Plaintiff testified, moreover, that he did not know he
       had filed this lawsuit and thought that he was being deposed because he had
       been sued. Id. at 28:19–23, 42:4–15.
                                           6
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 7 of 9 PageID #: 203




 Solomon, P.C., 591 F.3d 130, 135 (2d Cir. 2010) (internal quotation omitted). Still,

 the least sophisticated consumer “is neither irrational nor a dolt,” and the Second

 Circuit “has been careful not to conflate lack of sophistication with

 unreasonableness.” Id. The least sophisticated consumer is presumed “to read a

 collection notice with some care.” Kolbasyuk v. Cap. Mgmt. Servs., LP, 918 F.3d

 236, 239 (2d Cir. 2019) (internal quotation omitted).          “Accordingly, FDCPA

 protection does not extend to every bizarre or idiosyncratic interpretation of a

 collection notice and courts should apply the standard in a manner that protects debt

 collectors against liability for unreasonable misinterpretations of collection notices.”

 Easterling v. Collecto, Inc., 692 F.3d 229, 233–34 (2d Cir. 2012) (internal quotation

 omitted). “Under this standard, collection notices can be deceptive if they are open

 to more than one reasonable interpretation, at least one of which is inaccurate.” Id.

 at 233.

       In accordance with that principle, courts in this district have held that “[t]he

 presence of multiple addresses on a debt collection letter does not render it

 misleading unless it is unclear which address a consumer should contact.” Kucur v.

 Fin. Recovery Servs., Inc., 2020 WL 1821334, at *4 (E.D.N.Y. Apr. 9, 2020)

 (internal citations omitted). Defendant’s letter is not misleading in that respect.

 Immediately after informing the consumer of his right to dispute the debt, with about

 one line of blank space in between, the letter states: “The CBE Group, Inc. mailing

                                            7
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 8 of 9 PageID #: 204




 address PO Box 2547, Waterloo, IA 50704-2547.”              The proximity of this

 (ungrammatical) mailing address to the explanation of how to dispute the debt makes

 clear that this address is where the dispute should be sent. Although the detachable

 payment slip at the bottom of the letter contains a different address, it is labeled

 “Payment Processing Center” and is immediately beneath a space for the consumer

 to fill in his credit card information.

       Any reasonable consumer—even an unsophisticated one—would understand

 that a dispute about the debt’s validity should go to the mailing address immediately

 following the instruction for how to dispute the debt, while any payment should be

 sent to the “Payment Processing Center.” See Kim v. Advanced Call Ctr. Techs.,

 LLC, 2020 WL 5893964, at *3 (E.D.N.Y. Oct. 5, 2020) (dismissing similar claim

 because “[w]hen reading the Letter in its entirety, the least sophisticated consumer

 would understand that payments must be mailed to the Florida Address while

 disputes must be mailed to the Tennessee Address”). Thus, I would grant summary

 judgment on the merits if I had the power to do so.2




 2
   For the same reason, Plaintiff cannot maintain a claim under 15 U.S.C. § 1692g,
 which regulates the notice a debt collector must provide about how to dispute a debt.
 “In this context, the two inquiries [under § 1692e and § 1692g] are essentially the
 same.” Musarra v. Balanced Healthcare Receivables, LLC, 2020 WL 1166449, at
 *4 (E.D.N.Y. Mar. 11, 2020) (internal citation omitted); Park v. Forster & Garbus,
 LLP, 2019 WL 5895703, at *4, 6 (E.D.N.Y. Nov. 12, 2019) (same).
                                           8
Case 2:19-cv-02870-ERK-SMG Document 34 Filed 10/21/20 Page 9 of 9 PageID #: 205




                                   CONCLUSION

       Defendant’s motion for summary judgment is granted. Because I dismiss the

 case for lack of Article III standing, this dismissal is without prejudice. See Carter,

 822 F.3d at 54–55.



                                                      SO ORDERED.

 Brooklyn, New York                                   Edward R. Korman
 October 21, 2020                                     Edward R. Korman
                                                      United States District Judge




                                           9
